Citation Nr: 0523620	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  97-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from July 1964 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

A Travel Board hearing was held in March 1999, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims files.  

When this case was before the Board in August 2003, reopening 
of the claim for service connection for a low back disability 
was granted and the case was remanded for further 
development.  The case was returned to the Board in July 
2005.  

It appears from the veteran's statements and the evidence 
that he has submitted that he is also claiming entitlement to 
service connection for chronic inflammatory demyelinating 
polyradiculoneuropathy (CIDP).  This is not a matter 
currently before the Board, but it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A chronic low back disorder was not present in service or 
manifested within one year of the veteran's discharge from 
service, and the veteran's current low back disorder is not 
etiologically related to service.  

2.  Peripheral neuropathy was not present in service or 
within one year of the veteran's discharge from service and 
is not etiologically related to the veteran's exposure to 
herbicides or any other incident of service.  




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003). The liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the veteran's claims.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim. 
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. In addition, VA is required to notify 
the claimant to submit any pertinent evidence in his 
possession.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The record reflects that through correspondence in April 2001 
and later in April 2004, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  VA specifically 
informed the veteran that he should submit any pertinent 
evidence in his possession.  After notice was provided, the 
veteran was provided ample time to submit or identify 
pertinent evidence.  

The record also reflects that service medical records and all 
pertinent, available post-service medical records have been 
obtained.  In addition, the veteran has been afforded several 
VA examinations in connection with his service connection 
claims.  Neither the veteran nor his representative has 
identified any available, outstanding evidence that could be 
obtained to substantiate either of the claims.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Following the provision of the required notice and completion 
of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
or reason to believe that the ultimate decision of the RO 
with respect to either claim would have been different had 
the claim not been initially adjudicated prior to the 
provision of the required notice.  In sum, the Board is 
satisfied that the RO properly processed the claims following 
the provision of the required notice and that any procedural 
errors in the RO's development and consideration of the 
claims were harmless and non prejudicial to the veteran. 

Accordingly, the Board will address the merits of the 
veteran's claims.  

Factual Background

Service medical records reflect that the veteran was seen in 
August 1965 with  complaints of pain in the back.  A November 
1965 record notes that the veteran presented with poor 
motivation and a variety of somatic complaints, including 
back pain and palpitations.  Orthopedic and neurologic work-
ups were negative.  In December 1965 he was seen with back 
pain but no organic condition was diagnosed.  He was seen 
again in January 1966 for an orthopedic exemption due to 
complaints of back pain but the impression was normal back.  
On discharge examination in 1966, the veteran complained of 
back pain; however, no disability was found.  

A June 1966 statement from T. R. Puryear, M.D. indicates that 
the veteran reported that his back pain was the result of a 
service-related injury.  The examiner felt there was so much 
overlay that the complaints were subjective.  

On VA examination in November 1966, the veteran complained of 
a back condition and numbness in the right leg of 7 months' 
duration.  He sated that he injured his back during service 
when he fell through a pit hole and when he fell off a truck.  
He said that he had episodes of numbness in the right leg and 
giving way.  The pertinent diagnosis was postural scoliosis 
of the spine.  

An October 1967 VA orthopedic consultation report shows that 
the veteran reported back complaints due to a fall during 
service two years prior.  It was noted that physical 
examination of the veteran's back was negative and his 
history was not compatible with a mechanical low back 
disorder.  The examiner felt that the veteran's basic problem 
was psychiatric and recommended a psychiatric consultation.  

In January 1970, the veteran was seen at a VA hospital 
complaining of back and leg pain.  He stated that he was 
injured during a fall in Vietnam and was paralyzed from the 
waist down.  He said that he eventually recovered function in 
his lower extremities but always had some pain in the back 
with the onset of an apparent complete paralysis from the 
waist down.  His current complaints consisted of weakness and 
decreased sensation in the right lower extremity.  The 
diagnostic impression was low back pain of undetermined 
etiology.  

A VA hospital record dated from January 1971 to March 1971 
shows that the veteran was admitted with the chief complaint 
of low back pain.  He reported injuring his back after a fall 
in 1965 and claimed that he had transient paralysis and 
intermittent back pain with leg pain and weakness.  The 
discharge diagnoses included nerve root disease of minor 
nature, manifested by decreased strength and decreased 
reflexes in the right lower extremity and mild atrophy of the 
right quadriceps.  The examiner opined that the nerve root 
disease was probably related to the trauma sustained in 1966.  

A September 1985 private medical record shows that the 
veteran related a history of a spinal cord injury during 
service with paraparesis.  The diagnosistic impression was 
peripheral neuropathy with possible underlying connective 
tissue disorder.  

A November 1985 VA hospital discharge report notes that the 
veteran was admitted for evaluation of a neuromuscular 
disorder.  The discharge diagnosis was polyneuropathy of 
unknown etiology.  

An August 1989 state medical examination record reflects a 
diagnosis of neuromuscular arm and leg complaints following 
injury.  

A VA hospital record dated in August 1992 shows that the 
veteran was admitted with a chief complaint of tingling and 
numbness in the hands.  EMG testing showed abnormalities 
consistent with a polyneuropathy or mononeuropathy with 
terminal demyelination only on motor studies.  Normal nerve 
conduction velocities were noted.  There was some evidence of 
axonal involvement as well.  The discharge diagnoses included 
polyneuropathy of unknown etiology.  

Medical records dated from August 1996 to August 1997 
essentially reflect treatment for complaints of lower 
extremity neuropathy and pain.  An August 1996 record 
reflects a diagnosis of neuropathic pain of lower 
extremities.  An April 1997 record shows that the veteran had 
complaints of pain in the upper and lower extremities with 
back pain and weakness.  The diagnostic assessment included 
questionable neuropathic pain and myofascial pain syndrome.  

VA medical records dated from February 1996 to February 1998 
essentially show treatment for a variety of conditions 
including polypharmacy/drug abuse; low back pain; peripheral 
neuropathy, and headaches.  

On VA peripheral nerves examination in August 2000, the 
veteran related that during service in Vietnam, he was 
assigned to linen duty which involved cleaning uniforms that 
may have been exposed to Agent Orange.  He also stated that 
he was exposed to foliage that had been sprayed with Agent 
Orange.  The veteran noted that during a combat episode, he 
fell into a metal drum, sustaining injuries to his back.  The 
veteran believed that he had a very slowly progressive 
sensory decrease in his legs and feet.  In addition, he 
reported intermittent and chronic low back pain in the lower 
lumbar region, medially with occasional radiation down the 
legs, more so on the right.  The diagnostic impression was 
that the veteran had a very slowly progressive syndrome 
affecting peripheral nerves and at least corticospinal 
tracts.  The examiner indicated that it would appear more 
likely than not that this was due to some type of toxic 
and/or traumatic exposure, which is consistent with his 
reported service history.  

VA medical records dated from April 2000 to February 2002 
reflect treatment for a variety of conditions, including low 
back pain, degenerative joint disease, and polyneuropathy.  

A medical report dated in October 2002 from Mary Ellen 
Clinton, M.D. reflects that the veteran was seen for follow-
up treatment for increasing weakness and gait disturbance.  
It was noted that he had CIDP, which Dr. Clinton opined had 
been present since just prior to military service.  She 
indicated that it was very likely that he had it towards the 
latter part of his service.  The doctor stated that the CIDP 
had not been progressive in some time and certainly not since 
she began following him in 1997. 

Private surgical records dated in December 2002 reflect that 
the veteran underwent hemicorporectomies, anterior 
arthrodeses, diskectomy and anterior Zephyr plating at C4-5 
and C5-6.  The postoperative diagnoses included cervical 
stenosis; cervical spondylosis; cervical radiculopathy, and 
cervical osteophytes.  

On VA examination in September 2004, it was noted that the 
veteran had chronic peripheral neuropathy.  The examiner 
indicated that the veteran had been exposed to Agent Orange 
during service and began to have peripheral neuropathy at 
that time with pain and decreased sensation in his lower 
extremities.  It was noted that the symptoms had progressed 
and he had burning and tingling in his hands and feet and 
also in his arms and legs.  Regarding the lumbar spine, it 
was  noted that the veteran reported injuring his lumbar 
spine after falling into a large drum.  The veteran indicated 
that he had to leave Vietnam due to the injury.  The veteran 
was reportedly wheelchair bound due to significant low back 
pain.  It was noted that he had weakness in his right leg and 
a foot drop due to pain symptoms.  X-rays studies essentially 
revealed a normal radiographic appearance of the lumbar spine 
without fracture or misalignment.  The diagnostic assessment 
was peripheral sensory polyneuropathy.  The examiner 
indicated that such was most likely related to herbicide or 
Agent Orange exposure.  The examiner also indicated that the 
veteran had low back pain and likely had compression of his 
nerve root at L5 which caused pain and weakness in his 
extensor hallucis longus tendon.  The examiner opined that 
his current low back symptoms were related to the claimed 
injury that he suffered during military service.  

On VA examination in November 2004, the examiner noted that 
the claims file did not reveal any evidence or documentation 
of peripheral neuropathy during the veteran's military 
service nor was there any documentation of an injury or 
medical care for low back problems during active duty.  It 
was noted that peripheral neuropathy was diagnosed in the 
late 1970's and was documented electrophysiologically both at 
that time and subsequently.  The veteran complained of 
burning pain in his legs but the electrophysiology documented 
large fiber demyelinating neuropathy.  Little or no attention 
was paid directly to small fiber dysfunction that would cause 
burning as symptoms.  After physical examination of the 
veteran and review of the claims file, the examiner indicated 
that it was not possible to link any current peripheral nerve 
disorder to Agent Orange exposure without evidence of onset 
during military service or shortly thereafter.  The examiner 
indicated that currently, the veteran had minimal evidence of 
peripheral neuropathy with nearly normal superficial 
sensation and reflexes.  It was also noted that it was not 
possible to link his chronic low back pain to any injury in 
the military since there was no mention of such an injury in 
the record.  The examiner pointed out that the earlier VA 
examiner's assessment of L5 radiculopathy was not supported 
by the record since EMG showed only polyneuropathy and 
myelogram was negative.  The examiner opined that the 
apparent right foot drop and bilateral leg weakness were more 
likely related to cervical spinal stenosis, acquired after 
military discharge.  The examiner opined that review of the 
case did not support a diagnosis of Agent Orange-related 
neuropathy nor of lumbar spine disease attributable to any 
back injury during military service.  




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
organic disease of the nervous system to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).  In making determinations for the purpose of 
this subsection, the Secretary shall take into account (A) 
reports received by the Secretary from the National Academy 
of Sciences under section 3 of the Agent Orange Act of 1991 
[note to this section], and (B) all other sound medical and 
scientific information and analyses available to the 
Secretary.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, acute or subacute peripheral 
neuropathy shall be service connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.

The Secretary has found that a presumption of service 
connection is not warranted for chronic peripheral nervous 
system disorders, 64 Fed. Reg. 59, 232 (Nov. 2, 1999), or for 
chronic persistent peripheral neuropathy, 67 Fed. Reg. 42,600 
(June 24, 2002), 68 Fed. Reg. 27,630 (May 20, 2003).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  Low Back Disability

The veteran contends that he currently has a chronic low back 
disability which began as the result of an accidental fall 
during active military service.  Although the veteran has 
reported many times since his discharge from service that he 
injured his back in service, the service medical records do 
not document the alleged injury.  Instead, they show that he 
was seen because of back complaints and that the examinations 
of his back were repeatedly negative for the presence of any 
organic pathology.  In addition, the private and VA 
examinations in 1966 and 1967 revealed no objective evidence 
of disease or injury of the veteran's back.  Although there 
is medical evidence dated many years following the veteran's 
discharge from service linking low back disability to service 
trauma, this nexus evidence is based upon inaccurate history 
provided by the veteran rather than a review of the veteran's 
pertinent medical records.  Therefore, it is of no probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
On the other hand, the November 2004 VA examiner reviewed the 
veteran's pertinent medical records and concluded that a 
diagnosis of lumbar spine disorder attributable to any back 
injury during service was not supported.  The Board has found 
this opinion to be probative because it was based upon an 
examination of the veteran and a review of his pertinent 
medical history.

The Board has considered the veteran's statements to the 
effect that he developed a chronic low back disorder in 
service; however, as a layperson, he is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As discussed above, the veteran was examined on 
multiple occasions in service and in 1966 and 1967 because of 
back complaints and those examinations disclosed no organic 
basis for his complaints.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  The Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable to this claim. 38 
U.S.C.A. § 5107(b).  

B.  Peripheral Neuropathy

As a preliminary matter, the Board notes that the veteran 
does not contend that he has acute or subacute peripheral 
neuropathy, and it is clear from the medical evidence that he 
does not have either of these disorders.  Therefore, service 
connection is not warranted for peripheral neuropathy on an 
Agent Orange-presumptive basis.

There is no medical evidence of peripheral neuropathy in 
service or within one year of the veteran's discharge from 
service.  With respect to the contention that the disorder is 
etiologically related to herbicide exposure in service, the 
Board notes that the Secretary has determined that a 
presumption of service connection chronic peripheral 
neuropathy on the basis of herbicide exposure is not 
warranted because the credible evidence for the association 
is outweighed by the credible evidence against the 
association.  

The Board recognizes that the August 2000 VA examiner opined 
that the syndrome affecting the veteran's peripheral nerves 
was probably due to some type of toxic and/or traumatic 
exposure and that this is consistent with the veteran's 
military service.  The examiner did not specifically address 
whether it is at least as likely as not that the disability 
is etiologically related to the veteran's exposure to 
herbicides in service, nor did the examiner identify any 
evidence of service trauma other than the history reported by 
the veteran.  Moreover, the examiner did not otherwise 
adequately support the opinion.  

The September 2004 VA examiner also opined that the veteran's 
peripheral neuropathy was due to the veteran's exposure to 
Agent Orange in service; however, this opinion is also flawed 
because the opinion was based, at least in part, on 
inaccurate history reported by the veteran of the presence of 
peripheral neuropathy in service.  As discussed above, the 
service medical records contain no evidence of peripheral 
neuropathy.  The Board notes that the weight of a medical 
opinion is diminished where that opinion is based on an 
inaccurate factual premise, is based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

Conversely, the VA examiner in November 2004 indicated that 
the veteran's neuropathy is not related to Agent Orange 
exposure in service.  It was noted that a review of the 
claims files failed to reveal any evidence or documentation 
of peripheral neuropathy during service.  The opinion is 
based upon a review of the veteran's pertinent medical 
history and is supported by adequate rationale. Therefore, 
the Board has found the November VA medical opinion to be of 
greater probative value than the opinions supportive of the 
claim.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  That being 
the case, the benefit of the doubt doctrine is not applicable 
to this claim. 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for peripheral neuropathy 
is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


